
	
		II
		109th CONGRESS
		2d Session
		S. 3828
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 4, United States Code, to declare English
		  as the official language of the Government of the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Language Act of
			 2006.
		2.English as
			 official language
			(a)In
			 generalTitle 4, United States Code, is amended by adding at the
			 end the following new chapter:
				
					6Language of the
				Government
						
							Sec.
							161. Declaration of official
				  language.
							162. Official Government activities in
				  English.
							163. Preserving and enhancing the role
				  of the official language.
							164. Exceptions.
						
						161.Declaration of
				official languageEnglish
				shall be the official language of the Government of the United States.
						162.Official
				Government activities in EnglishThe Government of the United States shall
				conduct its official business in English, including publications, income tax
				forms, and informational materials.
						163.Preserving and
				enhancing the role of the official languageThe Government of the United States shall
				preserve and enhance the role of English as the official language of the United
				States of America. Unless specifically stated in applicable law, no person has
				a right, entitlement, or claim to have the Government of the United States or
				any of its officials or representatives act, communicate, perform or provide
				services, or provide materials in any language other than English. If
				exceptions are made, that does not create a legal entitlement to additional
				services in that language or any language other than English. If any forms are
				issued by the Federal Government in a language other than English (or such
				forms are completed in a language other than English), the English language
				version of the form is the sole authority for all legal purposes.
						164.ExceptionsThis chapter does not apply to the use of a
				language other than English—
							(1)for religious
				purposes;
							(2)for training in
				foreign languages for international communication; or
							(3)to programs in
				schools designed to encourage students to learn foreign languages.
							This chapter
				does not prevent the Government of the United States from providing
				interpreters for persons over 62 years of
				age..
			(b)Conforming
			 amendmentThe table of chapters for title 4, United States Code,
			 is amended by adding at the end the following new item:
				
					
						
							“6. Language of the
					 Government161”.
							
						
					
				
			3.Repeal of
			 bilingual voting requirements
			(a)In
			 general
				(1)Bilingual
			 election requirementsSection 203 of the
			 Voting Rights Act of 1965 (42 U.S.C.
			 1973aa–1a) is repealed.
				(2)Voting
			 rightsSection 4 of the Voting
			 Rights Act of 1965 (42 U.S.C. 1973b) is amended by striking
			 subsection (f).
				(b)Conforming
			 amendments
				(1)References to
			 section 203The Voting Rights Act
			 of 1965 (42 U.S.C. 1973 et seq.) is amended—
					(A)in section 204, by
			 striking or 203,; and
					(B)in the first
			 sentence of section 205, by striking , 202, or 203 and inserting
			 or 202.
					(2)References to
			 section 4The Voting Rights Act
			 of 1965 (42 U.S.C. 1973 et seq.) is amended—
					(A)in sections 2(a),
			 3(a), 3(b), 3(c), 4(d), 5, 6, and 13, by striking , or in contravention
			 of the guarantees set forth in section 4(f)(2);
					(B)in paragraphs
			 (1)(A) and (3) of section 4(a), by striking or (in the case of a State
			 or subdivision seeking a declaratory judgment under the second sentence of this
			 subsection) in contravention of the guarantees of subsection (f)(2);
			 and
					(C)in paragraphs
			 (1)(B) and (5) of section 4(a), by striking or (in the case of a State
			 or subdivision which sought a declaratory judgment under the second sentence of
			 this subsection) that denials or abridgments of the right to vote in
			 contravention of the guarantees of subsection (f)(2) have occurred anywhere in
			 the territory of such State or subdivision.
					4.English language
			 requirement for ceremonies for admission of new citizensSection 337(d) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1448(d)) is amended by adding at the end the following new sentence:
			 All public ceremonies in which the oath of allegiance is administered
			 pursuant to this section shall be conducted solely in the English
			 language..
		5.NonpreemptionThis Act (and the amendments made by this
			 Act) shall not preempt any law of any State.
		
